Citation Nr: 0523922	
Decision Date: 08/31/05    Archive Date: 09/09/05	

DOCKET NO.  03-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability for the period from March 1, 1993 
to June 20, 1996. 

2.  Whether there was clear and unmistakable error in a 
rating decision of November 16, 1993, which denied 
entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

On first impression, it would appear that one of the issues 
currently before the Board is that of entitlement to a total 
disability rating based upon individual unemployability prior 
to May 30, 2000.  However, based on the veteran's own 
correspondence, it is clear that what he is currently seeking 
is a total disability rating based on individual 
unemployability for the period from March 1, 1993 to June 20, 
1996.  This is even clearer given the fact that, prior to 
March 1, 1993, and subsequent to June 20, 1996, the veteran 
was and has been in receipt of schedular 100 percent 
evaluations for service-connected disability, rendering moot 
the issue of individual unemployability.  See VAOPGCPREC 
No. 6-99 (June 7, 1999); see also Herlehy v. Principi, 
15 Vet. App. 33 (2001).  Under the circumstances, the Board 
has recharacterized the issue as entitlement to a total 
disability rating based upon individual unemployability for 
the period from March 1, 1993 to June 20, 1996.


FINDINGS OF FACT

1.  In a rating decision of November 16, 1993, with which the 
veteran voiced no disagreement, and from which no appeal was 
taken, the RO denied entitlement to a total disability rating 
based upon individual unemployability.  

2.  The rating decision of November 16, 1993, which denied 
entitlement to a total disability rating based upon 
individual unemployability, was adequately supported by and 
consistent with the evidence then of record.  


CONCLUSION OF LAW

The rating decision of November 16, 1993, which denied 
entitlement to a total disability rating based upon 
individual unemployability, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5106, 5107, and 
5126 (West 2002) redefined VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of August 2001, 
almost one year prior to the initial AOJ decision in July 
2002.  More specifically, in a letter of August 2001, and in 
subsequent correspondence of November 2003 and April 2004, 
the veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claims, who was responsible for securing the evidence, and 
the need to advise VA of or submit any information or 
evidence relevant to his claim.  The veteran was also 
provided with a Statement of the Case in September 2003, as 
well as a Supplemental Statement of the Case in July 2004, 
which apprised him of pertinent regulations and actions in 
this case.  

The veteran has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a Decision 
Review Officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  In point of fact, both the veteran and 
his wife have offered testimony in support of his claims 
during the course of an RO hearing in May 2003.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the evidence includes service 
medical facility records, as well as VA and private treatment 
records and examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issues currently on appeal, and "it is difficult to 
discern what additional evidence the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claims."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

With respect to the claim based upon clear and unmistakable 
error in a November 16, 1993 rating decision which denied 
entitlement to a total rating based on individual 
unemployability, the Board notes that, in Livesay v. 
Principi, 14 Vet. App. 324 (2001), the United States Court of 
Veterans Appeals for Veterans Claims (Court) concluded that 
the VCAA is not applicable to issues regarding allegations of 
clear and unmistakable error.

Factual Background

In a rating decision of April 1992, the RO granted a 
temporary total (100 percent) evaluation for the veteran's 
service-connected kidney and heart condition, effective 
December 30, 1991, based on the veteran's hospitalization on 
that date for a myocardial infarction.  The 100 percent 
evaluation was to continue in effect until March 1, 1993, at 
which time a 30 percent evaluation would be assigned on an 
administrative basis, pending reexamination.

In correspondence of late January 1992, the veteran's private 
physician wrote that the veteran had been discharged the 
previous day after having undergone four-vessel coronary 
revascularization surgery.  According to the veteran's 
physician, his postoperative recovery was essentially 
uneventful.  The veteran remained afebrile, with progressive 
ambulation, minimal residual chest soreness, no recurrence of 
coronary ischemic syndrome, and no symptoms of left 
ventricular dysfunction.  His discharge diagnosis was Class 1 
atherosclerotic heart disease, status post coronary 
revascularization surgery.  

In correspondence of February 1992, the same physician who 
had provided the January 1992 correspondence wrote that the 
veteran was status post coronary revascularization surgery, 
with a recent admission for leg venotomy infection and 
transient pericarditis.  According to the veteran's 
physician, the veteran seemed to be doing very nicely, with 
no ischemic coronary symptoms, a well-healed sternal wound 
site, and progressively healing leg venotomy site.  The 
veteran's chest was clear, and his cardiac examination 
normal.  Laboratory results obtained during hospitalization 
appeared satisfactory, and an electrocardiogram was 
unchanged.  According to the veteran's physician, the veteran 
could return to work in approximately two weeks and resume 
his cardiac rehabilitation activities.  

Private medical records dated in August and September 1992 
show treatment during that time for cardiovascular problems 
following myocardial infarction.  On evaluation in August 
1992, it was noted that the veteran worked for the city 
Street Department.  Reportedly, in 1981, the veteran was 
diagnosed with polycystic kidney disease.  Also noted was 
that the veteran had been hypertensive since 1978, and on 
medication.  At the time of evaluation, the veteran denied 
any episode of syncope, diabetes mellitus, rheumatic fever, 
or cardiac murmur.  However, for about a month, he had been 
complaining of daily chest pains.  The veteran was unsure 
whether he had ever been awakened by these symptoms, which 
lasted "between minutes and hours."  When questioned, the 
veteran denied any sweating, dyspnea, or radiation.  However, 
he occasionally felt "pulling sensations" in his muscles and 
neck.  

On physical examination, the veteran was alert, oriented, and 
ambulatory.  His neck revealed no JVT, carotid bruits, or 
cardiomegaly.  His lungs were clear, and heart sounds were 
regular, with a I/VI systolic murmur.  No diastolic murmur or 
clicks were in evidence.  The veteran's abdomen was 
unremarkable, and his extremities showed no evidence of 
edema.  The pertinent diagnoses were coronary artery disease, 
status post coronary artery disease bypass surgery; new chest 
pains of unknown etiology, with possible new angina; well-
controlled hypertension; and polycystic kidney disease.

During the course of outpatient treatment in late August 
1992, it was noted that the veteran should engage in light 
duty for one week.  

In correspondence of September 1992, the Public Works 
Director for the city wrote that, in December 1991, the 
veteran had suffered a heart attack, following which he 
underwent coronary artery bypass grafting.  Upon returning to 
work, the veteran was placed on light duty, performing 
clerical duties and light labor activities.  However, since 
that time, the veteran had experienced continuing problems 
with his health.  Reportedly, on September 16, 1992, the 
veteran was given a letter from his cardiologist requesting 
that he be assigned a "lighter type of duty."  Noted was that 
the veteran was filling a position with the Department of 
Public Works which required hard physical labor.  Inasmuch as 
there were currently no clerical positions available in the 
veteran's division, and no lighter duty positions available 
in the department, it was necessary to terminate the 
veteran's employment.

In correspondence of mid-September 1992, the veteran's 
private cardiologist wrote that the type of heavy work which 
the veteran had been performing appeared "unsuitable" given 
his current clinical condition and status post coronary 
artery bypass surgery.  For this reason, it was being 
requested that the veteran be assigned a lighter type of duty 
in his regular activities, in particular, since the veteran 
was able to continue working, though not at the intensity of 
physical work previously required.

A private medical record dated in December 1992 was 
significant for clinical impressions of proteinuria, low back 
pain believed to be musculoskeletal; arteriosclerotic heart 
disease; hypertension; and probable multiple simple bilateral 
renal cysts.  

In a Notification of Personnel Action dated in January 1993, 
it was noted that the veteran was being terminated from his 
position of social technician based on the fact that his 
services were no longer needed.

In correspondence of February 1993, one of the veteran's 
previous employers indicated that the veteran had been 
briefly employed with them during the period from December 7 
to December 8, 1992.  Reportedly, on the day of the veteran's 
employment, his employer was not yet aware of the veteran's 
potentially serious health problems.  Noted was that the 
veteran's employment would have required strenuous activities 
which could further jeopardize his health.  Accordingly, 
there was no choice but to terminate the veteran's 
employment.

During the course of private outpatient treatment in February 
1993, it was noted that the veteran had been doing well with 
the exception of continued pain in his back.  

In an Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) received in March 1993, the 
veteran stated that he had completed high school, and had 
occupational experience as a utilities chief, a mechanical 
installer, and a maintenance worker.  Reportedly, the veteran 
last worked on October 6, 1992.  

At the time of a VA cardiology examination in March 1993, it 
was noted that the veteran had coronary artery disease, and 
was status post three-vessel coronary artery bypass grafting.  
Reportedly, the veteran began having problems with angina in 
December 1992.  Approximately seven days later, the veteran 
experienced a severe episode of chest pain, and was diagnosed 
as having had an acute inferior myocardial infarction.  
Following left heart catheterization, the veteran underwent 
triple coronary artery bypass surgery.  Since the veteran's 
surgery, he had experienced an episode of acute pericarditis 
complicating his bypass procedure, as well as cellulitis of 
the right venectomy site.  Currently, the veteran experienced 
occasional episodes of chest pain, in particular, on 
exertion, which were well controlled with rest.  The veteran 
reported dyspnea on exertion, but denied any orthopnea or 
paroxysmal nocturnal dyspnea.  There was no history of 
palpitations, faintness, or syncope.  Other medical history 
was remarkable for polycystic kidney disease, kidney stones, 
frequent urinary tract infections, and hypertension.  

On physical examination, the veteran's blood pressure was 
140/90, with a heart rate of 70.  The veteran's neck showed 
no evidence of jugular venous distention, and carotid 
upstroke was brisk, without any bruits.  At the time of 
examination, the veteran's chest was clear to percussion and 
auscultation.  Cardiovascular S1 and S2 were irregular, with 
a loud S4 audible.  The veteran's extremities showed no 
evidence of edema, cyanosis, or clubbing.  
Electrocardiographic examination showed a normal sinus 
rhythm, with inferior myocardial infarction T-wave changes in 
the interior wall, considered anterior ischemia.  The 
pertinent diagnoses were coronary artery disease; 
hypertension with borderline control; and polycystic kidney 
disease.  

In a rating decision of November 16, 1993, of which the 
veteran was notified, and with which he voiced no 
disagreement, the RO denied entitlement to a total disability 
rating based upon individual unemployability.  In that same 
rating decision, the RO granted a 60 percent evaluation for 
coronary artery disease with hypertension and a history of 
myocardial infarction, polycystic kidney disease and liver 
cysts, effective from March 1, 1993.  

Received in June 1996 were VA records covering the period 
from March 1995 to March 1996, showing treatment during that 
time for various cardiovascular and kidney-related problems.  
During the course of outpatient treatment in early May 1995, 
the veteran complained of recurring tiredness.  Noted at the 
time of evaluation was that the veteran's cardiovascular and 
renal symptoms were not limiting his life, though he 
continued to experience chest pain relieved by nitroglycerin, 
as well as fatigue.

In a rating decision of October 1996, the RO granted a 
100 percent schedular evaluation for the veteran's service-
connected coronary artery disease with hypertension and a 
history of myocardial infarction, polycystic kidney disease 
with liver cysts, effective from June 20, 1996, the date of 
receipt of the veteran's claim.  

In May 2000, the veteran inquired as to entitlement to a 
total disability rating based on unemployability beginning in 
1993.  

Received in June 2000 was correspondence from one of the 
veteran's previous employers dated in late September 1997.  
In that correspondence, the veteran's previous employer 
indicated that, on March 12, 1993, the veteran had come to 
work for him as a part-time employee, with a work schedule 
from 20 to 25 hours per week.  Reportedly, at that time, the 
veteran had found it necessary to quit his job with the city 
"because he was out sick too often."  Since the employer's 
work was "a lot lighter" than what he had been doing for the 
city, it was thought that the veteran would be "safe" working 
in that environment.  

According to the veteran's former employer, the veteran did a 
good job as a delivery driver, notwithstanding his many 
absences.  However, had the veteran not been "a good friend," 
that employer would have had to "let him go."  Many days, 
when the veteran came to work, his leg and foot would be so 
swollen that he limped as he walked.  Reportedly, on some 
occasions, after reporting to work, the veteran would have to 
go home "after an hour or so."  

In correspondence of early May 2001, the veteran's spouse 
wrote that her husband "should never have been dropped" from 
his 100 percent rating, inasmuch as he was never able to 
regain his strength and quality of health such that he was 
able to work at a job profitably ... physically, mentally, 
emotionally, or financially.

Received in October 2001 was a private record of 
hospitalization dated in June 1993, showing treatment at that 
time for proctitis, external hemorrhoids, and a possible 
arteriovenous malformation of the sigmoid colon.  

Also received in October 2001 were service medical facility 
outpatient records showing treatment in late March 1995.  In 
an entry of March 28, 1995, it was noted that the veteran was 
being seen for intermittent back pain which had been present 
"for a long time."  Noted at the time of evaluation was that 
the veteran had lifted something at work that day, resulting 
in increased pain.  One day later, the veteran stated that he 
felt as if he were able to "get back to work."  

VA outpatient treatment records dated in September and 
October 1994, received in October 2001, showed treatment at 
that time for coronary artery disease, polycystic kidney 
disease, proteinuria, and Type II diabetes mellitus.  In an 
entry of early September 1994, it was noted that the veteran 
had been "working part time."  

Also received in October 2001 was a private treatment record 
dated in May 1993.  At that time, the veteran complained of 
back pain which had moved up into his neck.  At the time of 
evaluation, the veteran denied any change in his 
intermittent, infrequent flank pain.  The veteran similarly 
denied dysuria and hematuria, and claimed that he tolerated 
his blood pressure medications well.  The pertinent diagnoses 
were hypertension, under adequate control with current 
medication; back pain, the major component of which was 
musculoskeletal; and clinically stable polycystic kidney 
disease.  

In a rating decision of July 2002, the RO denied entitlement 
to a total disability rating based upon individual 
unemployability.  At that time, it was noted that the veteran 
had originally filed a claim for individual unemployability 
in February 1993, which had been denied by a rating decision 
in November 1993 based on medical and employment evidence of 
record at that time.  According to the RO, there was no 
evidence of clear and unmistakable error, inasmuch as the 
evidence reviewed at the time of the November 1993 rating 
decision did not show that the veteran was unemployable due 
solely to his service-connected conditions.  The RO noted 
that based on medical evidence in 1993, the veteran's 
evaluation was changed from a temporary 100 percent to 
60 percent rather than the 30 percent originally proposed at 
the time of the April 1992 rating decision.  The RO noted 
that because the veteran was granted 100 percent disability 
in 1996, individual unemployability is a moot issue.

During the course of an RO hearing in May 2003, the veteran 
and his wife offered testimony in support of the veteran's 
current claims.

Received in August 2003 were VA outpatient treatment records 
covering the period from March 1995 to June 1996, showing 
treatment during that time for various heart and/or kidney 
problems.  The vast majority of the records submitted were 
duplicates of evidence previously submitted by the veteran or 
his accredited representative.

In correspondence of August 2003, a United States Naval 
Reserve surgeon wrote that he had been the veteran's treating 
physician during the period from August 1991 to October 1995 
at the Naval Hospital located at Camp Lejeune, North 
Carolina.  Reportedly, during the period from March 1, 1993 
to July 1, 1996, the physician observed deterioration in the 
veteran's health, with progressive activity restriction.  In 
the opinion of the physician, the veteran's medical condition 
and required treatment during the period severely restricted 
his physical activities and ability to maintain gainful 
employment.  The physician specifically recalled a friend of 
the veteran who had hired him to do deliveries for an auto 
parts business "exclusively because he was a friend of the 
family."  However, the veteran was physically unable to keep 
up with the demands of the job, and found it necessary to 
terminate his employment.  In the opinion of the physician, 
the veteran desired to work, and made every attempt to do so, 
but was precluded from gainful employment during the period 
from March 1, 1993 to July 1, 1996.  According to the 
physician, medical evidence and the veteran's clinical course 
during that period strongly supported that conclusion.  

During the period from March 1, 1993 to June 20, 1996, 
service connection was in effect for coronary artery disease 
with hypertension and a history of myocardial infarction, 
polycystic kidney disease with liver cysts, evaluated as 
60 percent disabling; mixed cephalgia, evaluated as 
noncompensably disabling; and the postoperative residuals of 
bilateral inguinal hernias, also evaluated as noncompensably 
disabling.  The combined evaluation for the veteran's various 
service-connected disabilities was 60 percent.  


Analysis

The veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability for 
the period from March 1, 1993 to June 20, 1996.  In pertinent 
part, it is argued that, during that period, the veteran's 
service-connected disabilities, and, in particular, his 
service-connected heart and kidney disease, when taken in 
conjunction with his education and occupational experience, 
were sufficient to preclude his participation in all forms of 
substantially gainful employment.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability or 
disabilities.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  

The Board notes that the veteran's 1993 claim for a total 
rating based upon unemployability was denied in the November 
1993 rating decision.  He did not appeal that decision, and 
the decision is final.  38 C.F.R. § 20.302.  He filed a new 
claim for a total rating based upon unemployability in May 
2000; however, as he is already in receipt of a schedular 100 
percent evaluation, entitlement to unemployability benefits 
is moot.  See 38 C.F.R. § 4.16(a) ("Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.") 

In essence, the veteran's current claim for unemployability 
benefits is an attempt to readjudicate the finally denied 
1993 claim based on consideration of new evidence in 
conjunction with evidence of record.  Unfortunately, the 
effective date of any benefit arising from the May 2000 claim 
for unemployability benefits must be based upon that date of 
claim, not the 1993 claim.  See 38 C.F.R. § 3.400(o)(1) 
(effective date for claims for increase are the date of claim 
or date entitlement arose, whichever is later.)  Further, the 
earliest effective date for an award of unemployability 
benefits based upon the May 2000 claim would be one year 
prior to that claim, or May 1999.  See 38 C.F.R. 
§ 3.400(o)(2) (effective date for a claim for increase may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim) (emphasis added).  

In other words, the veteran cannot file a new claim for 
unemployability benefits in order to receive a retroactive 
award of the benefit based upon a finally denied 1993 claim.  
His only course of action for challenging the November 1993 
denial is via a claim of clear and unmistakable error, which 
he has done.  That issue will be addressed later in the 
decision.

Even assuming, for the sake of argument, that a claim for 
unemployability benefits for the period from March 1993 to 
June 1996 could be readjudicated without consideration of 
clear and unmistakable error, such would not change the 
outcome.  In the present case, a review of the record 
discloses that, during the period in question, service 
connection was in effect for coronary artery disease with 
hypertension and a history of myocardial infarction, 
polycystic kidney disease with liver cysts, evaluated as 
60 percent disabling; mixed cephalgia, evaluated as 
noncompensably disabling; and the postoperative residuals of 
bilateral inguinal hernias, also evaluated as noncompensably 
disabling.  In a claim for total disability rating based upon 
individual unemployability received in March 1993, the 
veteran stated that he had a high school education, and 
occupational experience as a utilities chief, a mechanical 
installer, and a maintenance worker.  Reportedly, the veteran 
last worked on October 6, 1992.  

The Board notes that, in correspondence of late January 1992, 
the veteran's private physician wrote that the veteran's 
postoperative recovery had been essentially uneventful, with 
the veteran remaining afebrile, with minimal residual chest 
soreness, no recurrence of coronary ischemic syndrome, and no 
symptoms of left ventricular dysfunction.  Approximately 
three weeks later, that same private physician indicated that 
the veteran seemed to be "doing very nicely," with no 
ischemic coronary symptoms, a well-healed sternal wound site, 
and progressively healing leg venotomy site.  According to 
the veteran's physician, the veteran's chest was clear, and 
his cardiac exam normal.  Additionally noted was that the 
veteran should be able to return to work in approximately two 
weeks, and resume his cardiac rehabilitation activities.

In subsequent correspondence of September 1992, the veteran's 
private cardiologist wrote that the veteran should be 
assigned a "lighter type" of duty in his regular activities, 
inasmuch as the heavy work which he had previously been 
performing was "unsuitable" for his current clinical 
condition status post coronary artery bypass surgery.  
Significantly, while the veteran's physician was of the 
opinion that the veteran could not continue working "at the 
intensity of physical work" previously required, he was 
nonetheless "able to continue working."  

The Board acknowledges that, during the period in question, 
the veteran was released and/or resigned from a number of 
jobs.  However, the majority of those jobs involved hard 
physical labor, for which the veteran, given his medical 
problems, was clearly not suited.  The one job which did not 
involve such physical labor, that of social technician, was 
apparently terminated due to the fact that the veteran's 
services were no longer needed, and not on the basis of his 
inability to perform the tasks required.  

The veteran argues that, during the period from March 1, 1993 
to June 20, 1996, he was, for all intents and purposes, 
unable to engage in substantially gainful employment due 
solely to his service-connected disabilities.  However, the 
weight of the evidence is to the effect that, during that 
period, the veteran was capable of engaging in more sedentary 
employment consistent with his service-connected heart and 
kidney conditions.  Under the circumstances, the Board is of 
the opinion that a total disability rating based upon 
individual unemployability for the period from March 1, 1993 
to June 20, 1996 must be denied.

The Board has given due consideration to the August 2003 
opinion of a Naval Reserve physician to the effect that, 
during the period from March 1, 1993 to July 1, 1996, the 
veteran was precluded from all gainful employment.  This 
statement, it must be remembered, was rendered at a point in 
time anywhere from 7 to 10 years following the period in 
question.  As such, it is hardly contemporaneous with other 
evidence dating from that period.  Moreover, the majority of 
the physician's comments seem to revolve about the veteran's 
inability to engage in certain physical activities, and the 
various "physical limitations" precluding some forms of 
employment.  As noted above, there 
is no question that, as a result of the veteran's service-
connected heart and 
kidney conditions, he was precluded from hard physical labor.  
However, contemporaneous clinical evidence is to the effect 
that, for the period from 
March 1, 1993 to June 10, 1996, the veteran was, in fact, 
able to engage in "lighter," more sedentary employment.  
Under the circumstances, the veteran's claim for a total 
disability rating based upon individual unemployability for 
the period in question must be denied.  

Turning to the issue of clear and unmistakable error in a 
November 16, 1993 rating decision denying entitlement to a 
total disability rating based upon individual 
unemployability, the Board notes that, under 38 C.F.R. 
§§ 3.104(a) and 3.105(a) (2004) taken together, a rating 
action is final and binding in the absence of clear and 
unmistakable error.  A decision which constitutes a reversal 
of a prior decision on the grounds of clear and unmistakable 
error has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).  Under 
38 C.F.R. § 3.105(a) (2004), "[P]revious determinations which 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error."  The United States 
Court of Appeals for Veterans Claims has provided the 
following guidance with regard to a claim of clear and 
unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied; the claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors did not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ (agency of original 
jurisdiction) or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992)

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there is no error within the meaning of 38 C.F.R. 
§ 3.105(a) (2004).  Russell, 3 Vet. App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo, and other decisions, 
the Court has emphasized that merely to aver that there was 
clear and unmistakable error in a rating decision is not 
sufficient to raise the issue.  The Court has further held 
that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

In the present case, the original rating decision denying 
entitlement to a total disability rating based upon 
individual unemployability was issued on November 16, 1993.  
The veteran voiced no disagreement with that decision within 
a year of its issuance.  Accordingly, that decision, absent 
clear and unmistakable error, is final.  

As noted above, at the time of the November 16, 1993 decision 
denying entitlement to a total disability rating based upon 
individual unemployability, there were of record various 
statements from the veteran's private physicians, as well as 
correspondence from previous employers.  That evidence was to 
the effect that, following the veteran's coronary 
revascularization surgery, he was doing very well, with a 
well-healed sternal wound site, and no ischemic coronary 
symptoms.  While in the opinion of the veteran's private 
cardiologist, he was no longer suited to the "heavy work" 
previously required of him, he was certainly able to 
"continue working" at a "lighter type of duty."  

The Board acknowledges that, since the time of the November 
1993 decision, there have been received various VA records, 
some of which show treatment for the veteran's service-
connected disabilities prior to November 1993.  While those 
files, as VA records, would have been constructively of 
record at the time of the November 1993 decision, they fail 
to demonstrate that, at the time of that decision, the 
veteran was unable to engage in substantially gainful 
employment due solely to his service-connected disabilities.  
While in August 2003, the military physician who had treated 
the veteran during the period from March 1, 1993 to July 1, 
1996 offered his opinion that, during that period, the 
veteran was precluded from gainful employment, such evidence 
was clearly not of record at the time of the November 1993 
rating decision denying entitlement to a total disability 
rating based on individual unemployability.  

More to the point, the evidence on file at the time of that 
rating decision was clearly to the effect that the veteran, 
notwithstanding his service-connected disabilities, was able 
to engage in a "lighter type" of employment.  Under such 
circumstances, the RO was clearly within the bounds of 
"rating judgment" when it reached the conclusion that a total 
disability rating based on individual unemployability should 
be denied.  See Porter v. Brown, 5 Vet. App. 233 (1993); see 
also Kronberg v. Brown, 4 Vet. App. 399 (1993).  To determine 
otherwise would, in effect, amount to holding the RO liable 
for not considering evidence which did not exist at the time 
of the November 1993 decision denying a total disability 
rating based on individual unemployability.  

Based on the aforementioned, the Board is compelled to 
conclude that the November 16, 1993 decision denying 
entitlement to a total disability rating based upon 
individual unemployability was adequately supported by and 
consistent with the evidence then of record, and was not 
clearly and unmistakably erroneous.  


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability for the 
period from March 1, 1993 to June 20, 1996 is denied.  

There was no clear and unmistakable error in a November 16, 
1993 rating decision denying entitlement to a total 
disability rating based upon individual unemployability.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


